Mathews, J.
delivered the opinion of the court. This suit is brought to recover the two last instalments of the price of a tract of land as stated in the case lately decided. Vol. 3, 695.
In the first case we have reversed the judgment, and allowed the defendants the benefit claimed under the bill of ext ⅜ ptions which relates to the introduction of evidence to establish a deficiency in the quantity of the land sold.
A similar bill of exceptions is fo und on the record in this case; but as it is evident from the pleadings and evidence in the cases, that the sum claimed by the plaintiffs, in the first, will be amply sufficient to cover any reduction of the price, which may be decreed on account of deficiency in the thing sold.
It is ordered, adjudged and decreed, that the judgment of the district court in this case be affirmed with costs.